 


110 HR 2591 IH: To amend part B of title XVIII of the Social Security Act to limit the penalty for late enrollment under part B of the Medicare Program to 10 percent and twice the period of no enrollment, and to exclude periods of COBRA and retiree coverage from such late enrollment penalty.
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2591 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mr. Frank of Massachusetts (for himself, Mr. Delahunt, Mr. Goode, Mr. Brady of Pennsylvania, Mr. Walsh of New York, Ms. Schakowsky, Mr. Gordon of Tennessee, Ms. Hirono, Mr. Neal of Massachusetts, Mr. Grijalva, Mr. Capuano, Mr. Farr, Mr. McGovern, Mr. Hinchey, Mr. Abercrombie, Mr. Rodriguez, Mr. Murphy of Connecticut, Mr. Cummings, Mr. Markey, Mr. Cohen, Mr. Loebsack, Mrs. Tauscher, Mr. Lincoln Davis of Tennessee, Mr. Payne, and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part B of title XVIII of the Social Security Act to limit the penalty for late enrollment under part B of the Medicare Program to 10 percent and twice the period of no enrollment, and to exclude periods of COBRA and retiree coverage from such late enrollment penalty. 
 
 
1.Limiting Medicare part B late enrollment penalty to 10 percent and twice the period of no enrollment 
(a)In generalThe first sentence of section 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by striking 10 percent of the monthly premium so determined for each full 10 months and inserting 10 percent of the monthly premium so determined for premiums paid during a period equal to twice the number of months in each of the full periods of 12 months. 
(b)Conforming amendments 
(1)Section 1818(c)(6) of such Act (42 U.S.C. 1395i–2(c)(6)) is amended by striking may not exceed 10 percent and shall only apply to premiums paid during a period equal to twice the number of months in the full 12-month periods described in that section and. 
(2)Section 1818(g)(2)(B) of such Act (42 U.S.C. 1395i–2(g)(2)(B)) is amended by striking by substituting and all that follows and inserting the following: by substituting section 1818 (without any increase resulting from the application of section 1839(b) to such section) for section 1839 (without any increase under subsection (b) thereof).. 
(c)Effective date 
(1)The amendments made by this section shall apply to premiums paid for months beginning after the end of the 90-day period beginning on the date of the enactment of this Act. 
(2)In applying these amendments, months (before, during, or after the month in which this Act is enacted) in which an individual was or is required to pay an increased premium shall be taken into account in determining the month in which the premium will no longer be subject to an increase. 
2.Exclusion of periods of COBRA and retiree coverage from Medicare part B late enrollment penalty 
(a)In generalThe second sentence of section 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by striking by reason of the individual's (or the individual's spouse's) current employment. 
(b)Effective dateThe amendment made by subsection (a) shall apply to premiums paid for months beginning after the end of the 90-day period beginning on the date of the enactment of this Act. 
3.Special enrollment period for individuals whose COBRA or retiree coverage terminates 
(a)In generalSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended— 
(1)in the first sentence of paragraph (1), by striking by reason of the individual’s (or the individual's spouse's) current employment status in subparagraph (A); 
(2)in the first sentence of paragraph (2) by striking by reason of the individual’s (or the individual's spouse's) current employment status each place it appears in subparagraphs (B) and (C); and 
(3)in paragraph (3)(A) by striking by reason of current employment status. 
(b)Effective dateThe amendment made by subsection (a) shall apply to premiums paid for months beginning after the end of the 90-day period beginning on the date of the enactment of this Act. 
 
